         Case 1:17-cr-00548-PAC Document 510 Filed 09/22/21 Page 1 of 2
                                                    U.S. Department of Justice            Page 1

                                                    United States Attorney
                                                    Southern District of New York

                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                     September 22, 2021

BY ECF

The Honorable Paul A. Crotty
United States District Judge
Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street, Courtroom 14C
New York, New York 10007

       Re:     United States v. Joshua Adam Schulte,
               S3 17 Cr. 548 (PAC)

Dear Judge Crotty:

        The Government respectfully submits this letter pursuant to the Court’s order to the
parties to submit proposals regarding the defendant’s delivery of correspondence relating to this
matter to the Government. The Government’s proposal is attached hereto.

        For the reasons discussed in our letter dated August 31, 2021 (D.E. 498) and at the
conference held on September 15, 2021, the Government respectfully suggests that the proposed
order appropriately addresses the need for a secure, reliable, and reasonable means for the
defendant to deliver written correspondence concerning this case, in addition to the availability
of the U.S. mail. The proposed order ensures that potentially sensitive or classified documents
are not left unattended in the courthouse hallway; does not rely on classification determinations
by a pro se defendant charged with espionage offenses and subject to Special Administrative
Measures based on disclosures and attempted disclosures of protected and classified information;
ensures that the Government is reliably notified of and receives correspondence from the
defendant; and is minimally burdensome.

        The proposed order does not address standby counsel’s suggestion that the Court order
regularly scheduled conference calls between the defendant and the Government. As the
Government has advised the defendant, standby counsel, and the Court, the Government will
participate in calls with the defendant if requested, appropriate, and scheduled in advance, and
the defendant has not, to date, asked for such a call. Standby counsel’s suggestion is
unnecessary. The proposed order also does not address the delivery of correspondence from the
         Case 1:17-cr-00548-PAC Document 510 Filed 09/22/21 Page 2 of 2

                                                                                         Page 2


Government to the defendant regarding this case, which is currently facilitated by the Legal
Department for the Metropolitan Correctional Center.



                                                      Respectfully submitted,

                                                      AUDREY STRAUSS
                                                      United States Attorney

                                                By:          /s/
                                                      David W. Denton, Jr. / Michael D. Lockard
                                                      Assistant United States Attorneys
                                                      212-637-2744/-2193

cc: Standby counsel (by ECF)
    Joshua Adam Schulte (by hand, via MCC Legal)
